DETAILED ACTION
Election/Restrictions
Applicant’s election of the species of naloxone as the single opioid antagonist and haloperidol as the single antipsychotic agent in the reply filed on August 9, 2022 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 6, 9-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, 7, 8, 16, 17, 19 and 20 are under examination and are the subject of this office action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7, 8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerensky et al., Addiction Science & Clinical Practice (2017), in view of White and Irvine, Addiction (1999), and Yang et al., The Journal of Pharmacology and Exp Therapeutics (2011), and Cipriani et al., Cochrane Library (2010).
	Claim 1 is directed to a method of providing opioid overdose rescue to a patient comprising: administering to a subject in need thereof a therapeutically effective amount of opioid antagonist to counteract an opioid overdose and a therapeutically effective amount of an antipsychotic agent to counteract a manic behavior, (more specifically wherein the opioid antagonist is naloxone or a pharmaceutically acceptable salt thereof (claims 2-4 and 17) and the antipsychotic agent is haloperidol or a pharmaceutically acceptable salt thereof (claims 7-8 and 16-17)).
	Kerensky et al. teach the administration of naloxone, a potent opioid antagonist, for emergency treatment of known or suspected opioid overdose (page 2, left column, first paragraph). Kerensky et al. are silent to the administration of haloperidol. 
	 Yet, White and Irvine discuss the effects of prolonged opioid use, in particular, tolerance to said opioid, establishing a link between tolerance and overdose. White and Irvine teach that repeated opioid can increase the risk of overdose “[b]ecause of the relatively incomplete tolerance to respiratory depression… it may be easier for an experienced opioid user to overdose than an inexperienced one” (page 966, right column, last paragraph-page 967, left column, first paragraph). As such, an experienced, repeated opioid user has a high opioid tolerance and has a high risk for overdose.  
	Yang et al. teach that the administration of haloperidol reverses acute opioid tolerance and dependence, specifically wherein “short-term haloperidol treatment dose-dependently reversed morphine-induced CaMKII activation, which was in agreement with dose-dependent reversal of morphine tolerance and dependence” (page 166, right column, last paragraph through page 167, left column). Therefore, by administering haloperidol to a patient in need thereof, resulting in a reversal of opioid tolerance, one is mitigating the effects of an overdose.
	Thus, one skilled in the art at the time the invention was filed would be motivated to administer naloxone and haloperidol to mitigate the effects of an opioid overdose in a patient in need thereof. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings). Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  
	In the instant case, two known compounds which individually demonstrate beneficial effects in opioid overdose could be combined in order to achieve an additive effect for opioid overdose rescue.
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well known agent… for another.”
	Regarding the limitation, “to counteract a manic behavior,” Cipriani et al. teach that haloperidol is an effective treatment for acute mania (page 17, right column under “Implications for practice”). Thus, by virtue of administering haloperidol to a patient, one is also treating manic behavior. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the desired outcome of “counteract[ing] a manic behavior” is considered a latent property of haloperidol and the alleged unexpected result does not confer patentability.
	As such, claims 1-4, 7, 8, 16, and 17 are prima facie obvious.

	Claim 19 is drawn to claim 1, wherein the opioid antagonist and the antipsychotic agent are administered to the subject via the same route. Claim 20 is drawn to claim 1, wherein the opioid antagonist and the antipsychotic agent are administered to the subject via different routes.
	Kerensky et al. additionally teach that naloxone can be administered intravenously (IV), intramuscularly (IM), subcutaneously (SC), and intranasally (IN) (page 2, left column, first paragraph).
Yang et al. additionally teach subcutaneous (s.c.), oral (p.o.) and intraperitoneal (i.p.) administration of haloperidol (page 165, under “Materials and Methods”).
As such, the combined references teach the same route of administration (i.e., subcutaneous) as well as different routes. And, the optimization of result effect parameters (e.g., dosage range or route of administration) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as route of administration, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success. Thus, nothing unobvious is seen in optimizing the route(s) of administration of naloxone and haloperidol.
As such, claims 19 and 20 are prima facie obvious.


Conclusion
6.	In conclusion, claims 1-20 are present in the application. Claims 5, 6, 9-15 and 18 are presently withdrawn from consideration as directed to non-elected species. Claims 1-4, 7, 8, 16, 17, 19 and 20 are rejected. No claim is currently allowable. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611